Citation Nr: 1002716	
Decision Date: 01/19/10    Archive Date: 02/01/10

DOCKET NO.  08-06 724	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for right shoulder 
tendonitis. 

2.  Entitlement to service connection for pes valgus of the 
right foot.

3.  Entitlement to service connection for pes valgus of the 
left foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from September 1986 to 
September 2006.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah.  The Veteran appeared at a hearing 
before the undersigned in August 2008.

The issue of entitlement to service connection for right 
shoulder tendonitis is REMANDED to the RO via the Appeals 
Management Center in Washington, D.C.


FINDING OF FACT

1.  The Veteran does not have pes valgus of the right foot 
attributable to his period of military service.

2.  The Veteran does not have pes valgus of the left foot 
attributable to his period of military service.


CONCLUSION OF LAW

1.  The Veteran does not have pes valgus of the right foot 
that is the result of disease or injury incurred in or 
aggravated during active military service.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304 (2009).

2.  The Veteran does not have pes valgus of the left foot 
that is the result of disease or injury incurred in or 
aggravated during active military service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304 (2009).



REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must provide notice to the claimant that:  
(1) informs the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) informs the claimant about the information and evidence 
that VA will seek to provide; and (3) informs the claimant 
about the information and evidence the claimant is expected 
to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159 (2009); Pelegrini v. Principi, 
18 Vet. App. 112 (2004); 73 Fed. Reg. 23,353 (Apr. 30, 2008).

The Veteran signed a form to indicate receipt of notice in 
April 2006.  The RO sent a rating decision in January 2007; 
and a statement of the case in January 2008.  Those documents 
discussed specific evidence, particular legal requirements 
applicable to the claims, evidence considered, pertinent laws 
and regulations, and reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with evidence 
obtained, the evidence needed, and the responsibilities of 
the parties in obtaining the evidence.  The Board finds that 
any defect of timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to the 
claimant's receipt of compliant notice.  There has been no 
prejudice to the appellant, and any defect in the timing or 
content of the notices has not affected the fairness of the 
adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication in 
the July 2008 supplemental statement of the case.  A 
statement of the case or supplemental statement of the case 
can constitute a readjudication decision that complies with 
all applicable due process and notification requirements if 
adequate notice is provided prior to that adjudication.  
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  The 
provision of adequate notice prior to a readjudication, 
including in a statement of the case or supplemental 
statement of the case, cures any timing defect associated 
with inadequate notice or the lack of notice prior to the 
initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 
370 (2006).  The RO sent additional notice correspondence to 
the Veteran in July 2008.  However, the Board finds that the 
issuance of a supplemental statement of the case is not 
required because no additional evidence has been received 
subsequent to that correspondence.  38 C.F.R. §§ 19.31, 19.37 
(2009).

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to the claims.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.  Furthermore, the Board finds that if there is any 
deficiency in the notice to the Veteran or the timing of the 
notice it is harmless error because the appellant had a 
meaningful opportunity to participate effectively in the 
processing of the claims.  Overton v. Nicholson, 20 Vet. App. 
427 (2006) (Board erred in relying on various post-decisional 
documents for concluding adequate notice was provided, but 
the Veteran was afforded a meaningful opportunity to 
participate effectively in the adjudication of his claims, 
and therefore the error was harmless).  

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2009).  

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
The evidence must be medical unless it relates to a condition 
as to which lay observation is competent.  

If chronicity is not shown, service connection may still be 
established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to pertinent symptomatology experienced since 
service.  Savage v. Gober, 10 Vet. App. 488 (1997).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).

The Veteran's service medical records reveal that he was seen 
for bilateral foot pain for nine years duration, worse with 
prolonged standing and walking, in March 1995.  The Veteran 
was assessed with mild pes valgus and provided with arch 
supports. 

At a VA examination in June 2006 the Veteran reported 
bilateral pes valgus since 1995.  He denied pain, weakness, 
stiffness, swelling, and fatigue at rest and with standing.  
The examiner indicated that there was no functional 
impairment resulting from the foot condition.  Examination of 
the feet revealed no tenderness, weakness, edema, atrophy, or 
disturbed circulation.  The examiner indicated that pes 
planus, pes cavus, Morton's metatarsalgia, hallux valgus, and 
hallux rigidus were not present.  No hammer toes were found 
on examination of the feet.  The examiner reported that the 
Veteran did not have any limitation with standing and walking 
and did not require any type of support with his shoes.  X-
rays of the feet were noted to be negative with and without 
weight-bearing.  The examiner indicated that there was no 
diagnosis for the Veteran's claimed bilateral foot condition 
because there was no pathology to render a diagnosis.   

The Veteran testified at a hearing before the Board in August 
2008.  The Veteran reported that he continues to wear the 
arch supports that he was given in the military.  The Veteran 
indicated that he was employed as a power lineman and had to 
wear special equipment to climb the poles.  He was unable to 
wear the arch supports with his work equipment.  He took 
medication for his shoulder and that helped with foot pain.  
He stated that his feet swelled when he climbed poles for 
extended periods of time.  He used a warm salt water soak to 
relieve the swelling.  He was able to function when he used 
arch supports.  He had not seen a physician for his foot 
condition since he separated from service.  

In considering the evidence of record and the applicable laws 
and regulations, the Board concludes that the Veteran is not 
entitled to service connection for pes valgus of the right or 
left foot.    

The service medical records document a report of bilateral 
foot pain for nine years duration in March 1995.  The Veteran 
testified that he continues to have bilateral foot pain.  
However, a June 2006 VA examination revealed no diagnosis of 
any bilateral foot disability based on x-rays and a physical 
examination.  The Board notes that pain alone, without a 
diagnosed or identifiable underlying malady or condition does 
not in and of itself constitute a disability for which 
service connection may be granted.  Sanchez-Benitez v. West, 
13 Vet. App. 282 (1999).  In the absence of a diagnosed 
bilateral foot disability, service connection is not 
warranted.

The Board has considered the Veteran's statements in which he 
indicated that he has a current bilateral foot disability 
related to his military service.  The Veteran can attest to 
factual matters of which he had first-hand knowledge.  
Washington v. Nicholson, 19 Vet. App. 362 (2005).  As a 
layperson without the appropriate medical training and 
expertise, the Veteran is not competent to provide a 
probative opinion on a medical matter such as the presence or 
diagnosis of a disability.  Bostain v. West, 11 Vet. App. 124 
(1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  While 
the Veteran is competent to report what comes to him through 
his senses such as pain, the evidence does not show that he 
has medical training or expertise to render a medical 
diagnosis.  Layno v. Brown, 6 Vet. App. 465 (1994).  

The Board concludes that the claims for service connection 
for pes valgus of the right and left foot must be denied.  
Congress has specifically limited service connection to 
instances where there is current disability that has resulted 
from disease or injury.  38 U.S.C.A. §§ 1110, 1131 (West 
2002).  In the absence of proof of a bilateral foot 
disability, the claims of service connection for pes valgus 
of the right and left foot may not be granted.  Gilpin v. 
Brown, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 
3 Vet. App. 223 (1992).

The Board has considered all of the evidence of record, but 
finds that the record does not provide an approximate balance 
of negative and positive evidence on the merits.  The Board 
finds the preponderance of the evidence is against the claims 
and the claims must be denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2009).


ORDER

Entitlement to service connection for pes valgus of the right 
foot is denied.

Entitlement to service connection for pes valgus of the left 
foot is denied.


REMAND

A review of the claims file reveals that a remand is 
necessary before a decision on the merits of the claim for 
right shoulder tendonitis can be reached. 

The Veteran's service medical records reflect treatment for a 
right shoulder injury which resulted in a diagnosis of 
rotator cuff tendonitis and right acromioclavicular strain.  

A June 2006 VA examination of the right shoulder was normal 
and x-rays were negative.  The examiner reported that there 
was no diagnosis for the Veteran's claimed right shoulder 
disability because there was no pathology to render a 
diagnosis.  

An October 2006 statement from M. Nekoomaram, M.D., diagnosed 
the Veteran with chronic rotator cuff tear of the right 
shoulder with significant retraction.  

The Veteran submitted additional treatment records from G. 
Misamore, M.D., at the time of his hearing.  The records from 
Dr. Misamore indicate that the Veteran was diagnosed with a 
chronic massive rotator cuff tear of the right shoulder.  Dr. 
Misamore noted that the Veteran had a history of a right 
shoulder injury in service.  

The Veteran testified that he underwent some physical therapy 
for his shoulder.  He indicated that his military and 
civilian occupation was an electrician.  His shoulder 
disability impacted his sleep and limited his physical 
activity.  He had to compensate for his right shoulder 
disability by using his left shoulder more.  

Because the Veteran has a current diagnosis of right rotator 
cuff tear and because he had treatment for right shoulder 
tendonitis and right acromioclavicular strain in service, a 
medical opinion on the etiology of the Veteran's right 
shoulder disability should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for VA 
orthopedic examination.  All necessary 
tests should be conducted.  The claims 
folder should be reviewed by the examiner 
and that review should be noted in the 
report.  The examiner should provide an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
greater) that any currently diagnosed 
disability of the right shoulder is 
related to the Veteran's military 
service, including treatment for a right 
shoulder injury, rotator cuff tendonitis, 
and right acromioclavicular strain.  A 
complete rationale for the examiner's 
conclusions should be given.  The 
examiner must consider the diagnosis by 
Drs. Nekoomaram and Misamore of chronic 
rotator cuff tear of the right shoulder.

2.  Then, readjudicate the claim.  If 
action remains adverse to the Veteran, 
issue a supplemental statement of the 
case and allow the appropriate time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


